Citation Nr: 1023447	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO. 07-03 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a psychiatric disability, specifically a general anxiety 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran served on active service from December 1970 to 
November 1971. 

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in New York, New York (RO), which denied the benefit 
sought on appeal. The Veteran received a travel board hearing 
before the undersigned Veterans Law Judge in September 2008.

This case was previously before the Board in March 2009, and 
was remanded for further development.


FINDING OF FACT

The Veteran's psychiatric disability is manifested by 
occupational and social impairment with reduced reliability 
and productivity. 


CONCLUSION OF LAW

The criteria for a 50 percent evaluation, and no higher, for 
a psychiatric disability have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). Under Sanders, VA bore the burden of proving that 
such an error did not cause harm. Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis. Id. As such, in 
conformance with the precedents set forth above, on appellate 
review, the Board must consider, on a case-by-case basis, 
whether any potential VCAA notice errors are prejudicial to 
the claimant.


In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned. Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009). 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the appellant in 
January 2006, prior to the initial RO decision that is the 
subject of this appeal. The letter informed him that the 
evidence must support a worsening of his disability to 
substantiate the claim. The letter also informed him of VA's 
duty for obtaining pertinent evidence under federal control 
and that it would aid him in obtaining pertinent evidence not 
under federal control, but that it was his responsibility to 
obtain such evidence. 

Moreover, with respect to the Dingess requirements, the 
appellant was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim. It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim. 

In addition, he was .provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006. 
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication. Therefore, the 
presumption of prejudice is rebutted. For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim. This duty includes assisting him in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records. The 
Veteran has submitted statements and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge. 

In addition, he was afforded VA medical examinations, most 
recently in August 2009, which provided specific medical 
opinions pertinent to the issue issue/s on appeal. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993). Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claim
 
The Veteran contends that his service-connected general 
anxiety disorder is more severe than indicated by the 30 
percent disability rating previously granted him.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings. See Hart v. Mansfield, 21 Vet. 
App. 505 (2007). In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary. 

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9400 for a 
generalized anxiety disorder, prescribe that a 30 percent 
disability rating is assigned for a mental disorder when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. 
§ 4.130.

Regulations also provide for a 50 percent rating when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting  to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. Id. 

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene;  
difficulty in adapting to stressful circumstances (including  
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job). A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships. See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

The Veteran's VA physician, V.H., in a December 2005 
questionnaire, found the Veteran to experience occupational 
and social impairment with deficiencies in most areas. 
Specifically, Dr. V.H. noted that the Veteran had not worked 
for a couple of years, was unable to adapt to stressful 
situations with customers and neighbors, had no friends, and 
had occasional paranoia and hallucinations. However, the 
examiner opined that the Veteran did not have total 
occupational and social impairment. Dr. V.H. further opined 
that the Veteran has mild paranoid schizophrenia, with 
occasional paranoid ideation, auditory hallucinations during 
stress, an ongoing concrete thought disorder with obscure 
speech, unprovoked irritability, impaired impulse control, 
and poor short term memory. She opined that his limitations 
warrant an increase to 70 percent and that he has been 
incapable of any type of part time employment. She determined 
that his current GAF score was 45 and had ranged from 45-50 
over the past year.

The Veteran's VA outpatient treatment records generally 
indicate repeated treatment for a psychiatric disability, 
with GAF scores ranging from 35 to 55, with repeated reports 
of audio hallucinations. A December 2005 VA outpatient 
treatment record found the Veteran to have difficulty 
adapting to stressful situations. The examiner found the 
Veteran to still have intermittent audio hallucinations and 
paranoid ideation during times of distress. The examiner 
found the Veteran to have some psychomotor agitation, rapid 
speech. The examiner noted that his mood was upset and affect 
was constricted, with a disorganized thought process, but no 
evidence of suicidal or homicidal ideation or response to 
internal stimuli. The examiner noted that the Veteran had 
short term memory deficits. The examiner diagnosed with 
paranoid schizophrenia.  The examiner found the Veteran to 
have a current GAF of 45.

A January 2006 VA outpatient treatment record noted that the 
Veteran had been stressed by children, resulting in more 
symptoms. The examiner noted that the Veteran complained of 
audio hallucinations, feelings of persecution and that people 
were out to harm him, difficulty falling asleep, bad dreams, 
and a desire to grab the kids to make them stop, though he 
had refrained from action. 

A November 2006 VA outpatient treatment record noted a GAF 
score of 55.  A December 2006 VA outpatient treatment record 
noted that the Veteran complained of audio hallucinations, 
insomnia, depression and poor concentration. The examiner 
noted that the Veteran was cooperative and well groomed, with 
unremarkable speech and oriented times three. The examiner 
noted no suicidal or homicidal ideation.

A Mary 2007 VA outpatient treatment record noted that the 
Veteran reported feeling better, though he was still 
experiencing audio hallucinations. The examiner found the 
Veteran to have a GAF score of 50, though he previously had a 
GAF score of 35 in January 2007. 

A September 2007 VA outpatient treatment record noted that 
the Veteran reported feeling well, as well as having 
nightmares with decreased frequency, and improved mood, and 
less insomnia and anxiety. The examiner noted a previous GAF 
score of 47 in July 2007, and assigned a GAF score of 40. 

A December 2008 VA outpatient treatment record noted a GAF 
score of 40 from September 2008. A July 2007 VA outpatient 
treatment record noted that the Veteran claimed to have a 
depressed mood as well as combat related nightmares.   The 
examiner determined he had a GAF score of 40.



The Veteran received a VA examination in regards to his claim 
in March 2006. The Veteran complained of feeling anxious, 
hearing voices, and poor sleep, which he attributed to 
nightmares and "voices" waking him up. The March 2006 VA 
examiner found the Veteran to be neatly dressed and groomed, 
to maintain good eye contact, and to have speech within 
normal limits, though translated from Spanish. The examiner 
found no evidence of current suicidal or homicidal ideation. 
The examiner found him to be alert and oriented to person, 
place and time. The examiner found his thought process to be 
somewhat disorganized and vague; his thought content was 
focused on getting increased benefits. The examiner found his 
insight and judgment to be poor.

During the March 2006 VA examination, the Veteran reported a 
"so-so" memory and claimed to have audio hallucinations, 
including voices that woke him and which he also heard during 
the day. The Veteran reported Vietnam combat experiences, 
including having to kill kids. The VA examiner noted that the 
Veteran had previously admitted that he had never served in 
Vietnam and also misrepresented his work history. The 
examiner found the Veteran able to maintain a basic level of 
activities of daily living. The examiner diagnosed him with a 
psychotic disorder, not otherwise specified, with 
intermittent anxiety symptoms and a personality disorder. The 
examiner determined a GAF score of 50, based solely on the 
psychotic disorder. The examiner noted that the Veteran had 
an intentional history of service misrepresentation and 
underrepresented his work history. However, the examiner 
found the Veteran's thinking to be disorganized and that he 
had poor insight and judgment, as well as personality 
disturbance indicative of a psychotic disorder and 
personality disorder. The examiner found the Veteran to 
function at a marginal level, with minimal level of 
activities and interpersonal interactions, but able to manage 
his own financial affairs.

The Veteran received another VA examination in August 2009. 
The Veteran reported feeling nervous, anxious and depressed. 
He also claimed to have sadness, poor concentration, 
forgetfulness and irritability. He reported feelings of being 
followed and persecuted. He reported audio hallucination and 
reported previously contemplating suicide, but not presently. 

The August 2009 VA examiner found the Veteran to be alert and 
cooperative; no abnormal, involuntary movements were noted. 
The examiner also noted good eye contact, soft speech, 
constricted affect, anxious mood and some paranoid ideation. 
The Veteran claimed auditory hallucinations, but denied 
suicidal or homicidal ideation. The examiner found the 
Veteran's memory to be fair and oriented times three, with 
fair insight and judgment. The examiner diagnosed him with 
schizoaffective disorder and assigned a GAF of 50. The 
examiner found his symptoms to be at least as likely as not 
to be due to his service and noted some degree of family and 
social impairment. 

The record indicates that the Veteran's psychiatric 
disability symptoms are indicative of a 50 percent disability 
rating, but no higher. The record generally indicates that he 
has occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
impairment of short term memory, impaired judgment and 
difficulty establishing and maintaining effective work and 
social relationships, as indicated by the VA examinations. 

However, the record does not indicate that the Veteran's 
psychiatric disability warrants a 70 percent disability 
rating, with occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as. For example, the Veteran has repeatedly denied suicidal 
ideation in his VA outpatient treatment records. The 
Veteran's March 2006 VA examiner found him able to perform 
activities of daily living, such that the record does not 
indicate that the Veteran takes part in obsessional rituals 
which interfere with routine activities. Also, the record 
consistently indicates that his VA examiners have found his 
speech to be in within normal limits, which does not support 
findings that his speech is intermittently illogical, 
obscure, or irrelevant. Furthermore, in the same vein, the VA 
examiners, including the August 2009 VA examiner, have 
generally found the Veteran's memory to be fair and that he 
was oriented times three, with fair insight and judgment. The 
VA examiners have also repeatedly found the Veteran to be 
well groomed, indicating no neglect of personal appearance 
and hygiene. Although the record does indicate that the 
Veteran has difficulty adapting to stressful circumstances, 
such as with working and dealing with his neighbors, and 
difficulty establishing and maintaining effective 
relationships, the majority of the Veteran's symptoms are 
more indicative of a 50 percent disability rating. 
Furthermore, although the Veteran has difficulty establishing 
and maintaining effective relationships, he is not unable to 
have such relationships. The August 2009 VA examination noted 
some degree of family and social impairment, but the VA 
outpatient treatment records generally indicate he was able 
to live with his mother for a time, indicating an ability to 
maintain relationships, though he does have difficulty. 
Furthermore, he does not have impaired impulse control, as 
indicated in a January 2006 VA outpatient treatment record 
noted that although the Veteran was frustrated with his 
neighbors, he has refrained from any action against them.

Although the Veteran's VA examiner, in the December 2005 VA 
questionnaire, indicated that she believed that the Veteran 
warranted a 70 percent disability rating, as indicated above, 
the majority of the evidence is indicative of a 50 percent 
disability rating. The medical evidence of record subsequent 
to the December 2005 VA questionnaire indicated symptoms more 
indicative of a 50 percent disability rating, consistently 
over a greater period of time and by different VA examiners. 

The Veteran's GAF scores similarly indicate that he has 
moderate impairment, which are consistent with the grant of a 
50 percent evaluation. Various VA examiners have assessed him 
with GAF scores between 35 and 55, which range from moderate 
to serious symptoms. However, the majority and more recent 
GAF scores are more indicative of moderate symptoms. 

Thus, although the Veteran has demonstrated some symptoms 
indicative of a 70 percent evaluation, such as difficulty in 
adapting to stressful circumstances, the majority of evidence 
does not indicate that he has occupational and social 
impairment, with deficiencies in most areas. Indeed, his 
judgment and thinking have consistently been found to be 
essentially adequate, with no problems in understanding 
found. He has also repeatedly been found competent to manage 
his finances. Overall, the majority of his symptoms are 
indicative of a 50 percent evaluation, including disturbances 
of mood, and difficulty in establishing and maintaining 
effective work and social relationships. Additionally, many 
symptoms more indicative of a 70 percent evaluation have not 
been experienced by  the Veteran, including having near-
continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively or 
impaired impulse control including periods of violence.  
Additionally, although the Veteran does have auditory 
hallucinations indicative of a 100 percent disability rating, 
the majority of the evidence indicates that a 50 percent 
disability rating is more appropriate. The hallucinations are 
the only symptoms indicative of a 100 percent disability 
rating. Furthermore, the Veteran has repeatedly been found to 
not have total occupational and social impairment. 

Finally, the disability does not warrant referral for extra-
schedular consideration. In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). 
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id. If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization). If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating. Id. The Board finds that no exceptional or 
unusual factors are in evidence, such as frequent periods of 
hospitalization or any symptoms not contemplated by the 
regulations, which would warrant an extraschedular 
evaluation.  




								[Continued on Next 
Page]

ORDER

Entitlement to a 50 percent disability rating for a service-
connected psychiatric disability, including a generalized 
anxiety disorder, is granted, subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


